DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being described by Eldawy (US 9110562). 
For claim 10, Eldawy teaches a computerized method comprising: 
causing a presentation of a video timeline of a video (e.g. figure 1, column 2, lines 24-25); 
detecting a drag operation along the video timeline (e.g. figure 6); and 
snapping (e.g. column 1, lines 27-32: “The video-player system positions or ‘snaps’ the pointing-indicator to the particular scene-boundary…”) a selection boundary of a selection of a portion of the video to snap points defined by a snap point segmentation of the video, the snap points located at boundaries of feature ranges of times when instances of detected features of the video are present in the video (e.g. figure 6, column 8, lines 4-20, “…The boundary marker 620 has a surrounding circle 630 with a radius 631 that extends from the center of the boundary-marker 620…The pointing-indicators 610, 611, 612 and 613 are illustrated as moving toward the ending boundary-marker 620 and snapping thereto”; column 8, lines 20-32: “The frame 607 allows the user to see a preview of the video at the scene-boundary”).

For claim 18, Eldawy teaches a computer system comprising: 
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors (e.g. figure 11, processor device 1110); 
a video interaction engine configured to use the one or more hardware processors to perform operations (e.g. figure 6) comprising: 
causing a presentation of a first segmentation of a video timeline of a video (e.g. figure 6); and 
during a drag operation on the video timeline, snapping a selection boundary of a selection of a portion of the video to snap points defined by a second segmentation of the first segmentation, the snap points located at boundaries of feature ranges of times when instances of detected features of the video are present in the video (e.g. figure 6, column 8, lines 4-20, “…The boundary marker 620 has a surrounding circle 630 with a radius 631 that extends from the center of the boundary-marker 620…The pointing-indicators 610, 611, 612 and 613 are illustrated as moving toward the ending boundary-marker 620 and snapping thereto”; column 8, lines 20-32: “The frame 607 allows the user to see a preview of the video at the scene-boundary”).

For claim 1, Eldawy teaches One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations (e.g. figure 11) comprising: 
causing a presentation of a first segmentation of a video timeline of a video (e.g .figure 6); 
generating a representation of a second segmentation of the first segmentation using one or more feature tracks that represent instances of detected features in the video and feature ranges indicating when the instances are present in the video (e.g. figure 1, video segment between 120 and 122); and 
snapping, in response to a drag operation along the video timeline, a selection boundary of a selection of a portion of the video to snap points defined by the second segmentation (e.g. figure 6, column 8, lines 4-20, “…The boundary marker 620 has a surrounding circle 630 with a radius 631 that extends from the center of the boundary-marker 620…The pointing-indicators 610, 611, 612 and 613 are illustrated as moving toward the ending boundary-marker 620 and snapping thereto”; column 8, lines 20-32: “The frame 607 allows the user to see a preview of the video at the scene-boundary”).
For claim 2, Eldawy teaches wherein the first segmentation is a default segmentation, wherein the presentation of the video timeline represents video segments of the default segmentation, wherein the second segmentation defines locations of the snap points within the video segments of the default segmentation video (e.g. figure 1, video segment between 120 and 122 and the claimed default segmentation corresponds to the entire video segment as shown in figure 1).
Claim 11 is rejected for the same reasons as discussed in claim 2 above. 
For claims 3, 12 and 19, Eldawy teaches causing display of the snap points on the video timeline during the drag operation and removing the display of the snap points when the drag operation is released (e.g. figure 1, dragging 120 from one point to another, so 120 is removed from the original position to another position). 
For claims 4 and 13, Eldawy teaches the operations further comprising generating candidate snap points for the second segmentation by snapping regularly spaced candidate snap points to a corresponding closest boundary, of the feature ranges, that is located within a snapping threshold (e.g. figure 6, column 8, lines 4-20, “…The boundary marker 620 has a surrounding circle 630 with a radius 631 that extends from the center of the boundary-marker 620…The pointing-indicators 610, 611, 612 and 613 are illustrated as moving toward the ending boundary-marker 620 and snapping thereto”). 

Allowable Subject Matter
Claims 5-9, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484